FILED
                           NOT FOR PUBLICATION                                 JAN 22 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WINKAL HOLDINGS, LLC,                            No. 11-55807

              Plaintiff - Appellant,             D.C. No. 2:10-cv-04267-VBF-
                                                 FMO
  v.

JPMORGAN CHASE BANK,                             MEMORANDUM*

              Defendant - Appellee,

FEDERAL DEPOSIT INSURANCE
CORPORATION, as Receiver of
Washington Mutual Bank,

              Intervenor - Defendant -
Appellee.



ELBA, INC.; SIERRA SLOVER, LLC,                  No. 11-56817

              Plaintiffs - Appellants,           D.C. No. 2:10-cv-09367-DSF-OP

  v.

JPMORGAN CHASE BANK, National
Association,

              Defendant - Appellee,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
  and

FEDERAL DEPOSIT INSURANCE
CORPORATION, as Receiver for
Washington Mutual Bank,

              Intervenor - Appellee.


                  Appeal from the United States District Court
                       for the Central District of California
                 Valerie Baker Fairbank, District Judge, Presiding

                           Submitted January 8, 2013**
                              Pasadena, California

Before: KOZINSKI, Chief Judge, McKEOWN and M. SMITH, Circuit Judges.

        Winkal and Elba’s claims both fail under our holding in GECCMC 2005-C1

Plummer St. Office Ltd. P’ship v. JPMorgan Chase Bank, Nat’l Ass’n, 671 F.3d

1027 (9th Cir. 2012). Because the appellants are not intended third-party

beneficiaries of the Purchase and Assumption Agreement between JPMorgan

Chase Bank and the FDIC, they have no right under the federal common law to

enforce the terms of the contract against Chase. See id. at 1032–35.

        AFFIRMED.




         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).